ON MOTION FOR REHEARING.
HAWKINS, Judge.
In his motion for rehearing appellant earnestly insists that the evidence is insufficient to support the averment in the indictment that the stolen property was received from some person to the grand jurors unknown. The statement of facts discloses that the witnesses who testified on the trial did not know from whom appellant received the property. A. M. Sibley, who, according to his testimony, discovered the tongs in appellant’s possession shortly after the theft, was unable to state the name of the person from whom appellant had received the property. He testified appellant did not tell him from whom he received said property. As stated in the original opinion, the assistant district attorney testified before the jury that the grand jury did not know the name of the person from whom the tongs were received. There being nothing in the record to suggest that the grand jury might have ascertained the name of said person, and the record showing that the witnesses did not know his name, there was sufficient proof that the grand jury did not know it. See McCarty v. State, 35 S. W., 994; Logan v. State, 34 S. W., 925; Branch’s Ann. Tex. P. C., Sec. 2444.
The indictment alleged, in substance, that the unknown person from whom appellant received the stolen tongs had theretofore acquired said property in such manner as .that the *253acquisition thereof came within the meaning of the term “theft.” For the first time, appellant contends that the proof fails to show that the unknown person delivering the property to appellant was the same person who had theretofore stolen it. According to the testimony of the State, the property was discovered in appellant’s possession a little more than a week after it was stolen. Obviously, the testimony warranted the conclusion of the jury that the unknown person from whom apellant received the property had possession of it recently after the theft. Such unexplained possession of the recently stolen property would have been sufficient to support a conviction of the alleged unknown thief had he been upon trial. Odom v. State, 32 S. W. (2d) 1106; Branch’s Ann. Tex. P. C., Sec. 2463. There is nothing in the record to suggest that another person stole the property and delivered it to the unknown person from whom appellant is alleged to have received it. Under the circumstances reflected by the record, we are constrained to hold that the averment in question was sufficiently supported by the evidence.
Our re-examination of the record in the light of appellant’s motion for rehearing leaves us of opinion that the evidence is sufficient to support the judgment of conviction.
The motion for rehearing is overruled.

Overruled.